Citation Nr: 1038853	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran retired from service in May 1990 after 20 years of 
active duty.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2007, the Veteran's representative, on the Veteran's 
behalf, submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the issue of entitlement to service 
connection for Meniere's disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Tinnitus has been shown by the preponderance of the evidence 
to be causally related to the Veteran's military service.

2.  The Veteran's hearing loss is no worse than Level I hearing 
loss in the right ear and Level VII hearing loss in the left ear

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a May 2005 letter, the Veteran was provided 
notice regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

However, the appeal concerning the evaluation of hearing loss 
arises from the initial award of service connection.  In Dingess, 
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, post service treatment 
records, lay statements, and VA examination reports.   

The Veteran was notified and aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between the Veteran and VA in obtaining such evidence.  The 
Veteran was an active participant in the claims process by 
submitting argument and evidence to support his claim.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, as 
the Board concludes below that the preponderance of the evidence 
is against the appellant's claim for a higher initial rating for 
hearing loss, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Tinnitus

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the Veteran, as a layperson, 
is competent to testify as to the presence of the disorder.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his current tinnitus is due to noise 
exposure from aircraft, jet engines, and electronic equipment 
while performing his military duties in the Navy as an aviation 
electrician, allegedly without hearing protection at times.  The 
Board notes that the Veteran is already service-connected for 
bilateral hearing loss due to military noise exposure.

The Veteran's service treatment records reflect that in November 
1984, he complained of tinnitus and dull sounds from both ears.  
He denied any injuries to his ears or head, and a note was made 
to rule out post tympanic membrane fluid.  The rest of his 
service treatment records are negative for any complaints, 
findings, or treatment of tinnitus.  His ears were evaluated as 
normal at his February 1990 service separation examination, and 
he denied any ear trouble (but did report hearing loss) on an 
accompanying report of medical history.

Following his discharge from active service, private treatment 
records dated from May 1993 through November 2003 reflect ongoing 
complaints of tinnitus.

The Veteran underwent a VA ear disease examination in August 
2005.  On that occasion, he described his noise exposure in 
service.  He stated that he was not sure whether he had any 
tinnitus at the time of his service separation.  He reported 
that, following his discharge from service, he occasionally did 
some woodworking but wore hearing protective devices.  At an 
accompanying VA audiological examination in August 2005, the 
Veteran reported having severe, constant tinnitus in his left ear 
since the early 1990s.

In a June 2006 statement, the Veteran's private ear, nose, and 
throat (ENT) physician stated that he had examined the Veteran on 
that date and the Veteran had reported severe tinnitus which he 
felt was related to the extreme noise exposure while doing his 
duty working on jet aircraft while in the Navy.  After examining 
the Veteran, the private physician opined that the Veteran's 
severe tinnitus was as likely as not caused from his military 
duties while serving in the Navy.

In a July 2006 statement, the Veteran acknowledged that he had 
replied to the August 2005 examiner that he was unaware if he had 
tinnitus while on active duty.  He went on to describe how his 
ears rang in service after enduring extreme noise exposure while 
performing tasks in late 1971.  The Veteran asserted that his 
ears rang after these incidents and continued to ring afterward, 
but he admitted that he had gotten used to it and even denied it.  
At present, however, he stated that he could no longer ignore the 
constant tinnitus.

The Veteran underwent another VA audiological examination in 
September 2006.  On that occasion, he again described his alleged 
noise exposure in service.  He also reported having subjective 
bilateral, daily, constant, severe tinnitus since the early 
1970s.  The examiner noted the Veteran's conflicting report in 
August 2005 of having tinnitus in his left ear since the early 
1990s, and opined that it is not likely that the Veteran's 
tinnitus was incurred in the service.

In a February 2007 statement, the Veteran reiterated that he used 
to deny to himself that he had tinnitus, but that now he could no 
longer ignore the sounds in his ears.  He also asserted that he 
had been suffering from the effects of tinnitus for many years.

Upon review of the record, the Board notes that the Veteran 
reports that he has had tinnitus since service, and provided an 
explanation for the inconsistency in his statements as to the 
onset of tinnitus to various VA examiners.  The Veteran's service 
treatment records reflect that he complained of tinnitus and dull 
sounds from both ears in November 1984.  Moreover, the Veteran is 
currently service connected for hearing loss related to noise 
exposure in service.  A private physician has linked the 
Veteran's tinnitus to service while the VA examiner said it was 
not related to service.  The VA examiner did not note the in-
service complaint of tinnitus in rendering her opinion.  The 
post-service medical evidence of record reflects that he first 
complained of tinnitus in May 1993, only three years after his 
discharge from active service in May 1990.

There is evidence both for and against the claim.  There can be 
no doubt that further medical inquiry could be undertaken with a 
view towards development of the claim. However, under the 
"benefit-of-the-doubt"' rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached a stage 
of equipoise.  In this matter, the Board is of the opinion that 
this point has been attained.  Therefore, given the evidence 
outlined above, and after resolving all doubt in the Veteran's 
favor, the Board finds that the evidence supports a grant of 
service connection for tinnitus.


Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran contends that he is entitled to an initial 
compensable disability rating for bilateral hearing loss because 
the condition negatively affects him personally, professionally 
and socially.  He stated that the effects of his hearing loss 
warrant compensation.  Such disability has been rated as 0 
percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective February 28, 2005.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness.  38 
C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).  
Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Further, when the average puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be considered separately.  38 C.F.R. § 4.86(b) 
(2010).  

In the current case, the Veteran underwent a VA audiological 
evaluation in August 2005.  Puretone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
45
60
31
LEFT
50
55
55
55
54

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 76 percent in the left ear.

Applying the results from the August 2005 VA examination to Table 
VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss 
in the right ear and Level IV hearing loss in the left ear.  
Where hearing loss is at Level I in one ear and Level IV in the 
other, a 0 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85 (2010).  The findings on this examination do not warrant 
consideration under 38 C.F.R. § 4.86.


A September 2006 VA audiological examination revealed the 
following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
45
55
30
LEFT
70
60
55
60
61

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 72 percent in the left ear.

Applying the results from the September 2006 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing 
loss in the right ear and Level VII hearing loss in the left ear.  
The Board notes that the provisions of 38 C.F.R. § 4.86(a) apply 
to the findings for the left ear as all thresholds were 55 
decibels or greater.  However, applying those findings to Table 
VIA results in Level IV hearing loss, which is less advantageous 
than utilizing Table VI.  Thus, the Board will utilize the more 
favorable finding of Level VII hearing loss for the left ear.  
Where hearing loss is at Level I in one ear and Level VII in the 
other, a 0 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85 (2010).  

The VA examinations were conducted in accordance with 38 C.F.R. 
§ 4.85(a) and are highly probative.  The Board acknowledges that 
in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007).  In this case the 
examinations were conducted prior to the revision of the VA 
examination worksheets.  Moreover, the Veteran submitted his own 
statements and one from his daughter describing the functional 
effects of his hearing loss on his work and daily life.  The 
Veteran indicated that he is employed as a sales representative 
and at times has difficulty communicating with his clients.  
Thus, to the extent that the holding in Martinak is applicable to 
VA examinations conducted prior to 2007, the Veteran has provided 
the pertinent information and there is no prejudice in deciding 
the claim.  See Martinak, supra (even if an audiologist's 
description of the functional effects of the veteran's hearing 
disability was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination).  

The Board sympathizes with the Veteran's complaints regarding the 
functional impact of his hearing loss on his daily life and 
occupational activities, but the assignment of disability ratings 
for hearing impairment is derived from a mechanical formula based 
on levels of puretone threshold average and speech 
discrimination.  The findings on the VA examination are more 
probative than the lay contentions as to the extent of hearing 
loss.

In summary, the competent medical evidence of record fails to 
demonstrate that an initial compensable rating is warranted for 
the Veteran's service-connected bilateral hearing loss at any 
point during the course of the claim.  Accordingly, the Board 
finds that the currently assigned 0 percent evaluation is 
appropriate for the entire period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether the Veteran's hearing loss 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for more severe symptomatology than is shown 
by the evidence.  Moreover, while the Veteran has reported some 
occupational impairment, marked interference with employment has 
not been shown.  His disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for Meniere's disease.

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim on appeal.  
Thus, on remand, the RO/AMC should provide corrective notice.

The Veteran contends that this condition is related to his active 
service.  In a February 2007 statement, he asserted that the 
stress he endured in service (as evidenced by an eye twitch in 
service) contributed to his Meniere's disease.

The Veteran's service treatment records are negative for any 
findings or treatment of Meniere's disease.  However, in February 
1969, he was assessed with otitis media in both ears, with the 
right worse than the left.  In September 1970, it was noted that 
he had been hit in the head with a golf club and suffered a 
lacerated forehead.  In July 1975, the Veteran reported vomiting 
and dizzy spells.  In November 1984, he complained of tinnitus 
and dull sounds from both ears, and a note was made to rule out 
post tympanic membrane fluid.  On a February 1990 report of 
medical history, he reported hearing loss.  In March 1990, he 
complained of having an eye twitch for one month, which was 
assessed as probably stress-related.

Following his discharge from active service, private treatment 
records dated from November 1992 through November 2003 document 
the Veteran's symptoms of dizziness and vertigo.  He was first 
officially assessed with Meniere's disease in May 1997.  At an 
August 2005 VA ear disease examination, it was noted that the 
Veteran had his first episode of Meniere's disease in 1992, with 
continuing mild problems at present.  The August 2005 examiner 
opined that the Meniere's disease that occurred in 1992 was not 
as likely as not related to any noise exposure the Veteran had 
while in the military.

In light of the above evidence, the Veteran should now be 
afforded a new VA ear disease examination with medical opinion in 
order to determine whether his currently diagnosed Meniere's 
disease arose during service or is otherwise related to any 
incident of service.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA ear 
disease examination to determine the 
current nature and extent of his Meniere's 
disease, and to obtain an opinion as to 
whether such disorder is possibly related 
to service.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current Meniere's disease arose 
during service or is otherwise related to 
any incident of service, including his 
documented treatment for otitis media, a 
head injury, vomiting and dizzy spells, 
tinnitus, hearing loss, and a stress-
related eye twitch therein.  A rationale 
for all opinions expressed should be 
provided.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


